                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:18-CR-279-BO


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )                      ORDER
                                             )
KACEY HICKS                                  )


       This cause comes before the Court on defendant Hicks' motion to suppress. A hearing

was held on the matter before the undersigned on February 21, '2019. 1 For the reasons that

follow, the motion to suppress is denied.

                                        BACKGROUND

       Kacey Hicks is charged by way of indictment with possession of a firearm and

ammunition by a convicted felon in violation of 18 U.S.C. §§ 922(g) and, 924, possession with

intent to distribute a quantity of cocaine and aiding and abetting in violation of 21 U.S.C. § 841

and 18 U.S.C. § 2, possession of a firearm in furtherance of a drug trafficking crime in violation

of 18 U.S.C. § 924(c), and maintaining a place for the purpose of manufacturing, distributing,

and using cocaine and marijuana in violation of21 U.S.C. § 856.

     , Hicks has moved to suppress a confidential informant's identification of him and any

subsequent in-court identifications, and to exclude all items seized pursuant to a search warrant

issued pursuant to the confidential informant's identification. Hicks contends that the use of a

single-photo line-up, or showup, to the confidential informant was unduly suggestive and that,

under the circumstances, Hicks' due process rights were violated. The government has stated

1
  The Court held the hearing open to determine if further proceedings would be necessary. Due
to the disposition of the motion to suppress by this order, continuation of the suppression hearing
is not required.
that it will not be calling the confidential informant at trial, and thus any in-court identification of

Hicks is not at issue. The government further contends in opposition2 to the suppression motion

that the search warrant was supported by probable cause and that Hicks's constitutional or other

rights were not violated. The charges against Hicks arise from the items seized on the execution

of the search warrant, and not from the controlled purchases conducted by the confidential

informant.

                                            DISCUSSION

        Detective Woodlief, a narcotics sergeant with the Henderson, North Carolina Police

Department, testified to the following facts at the suppression hearing. Acting on a tip from a

confidential informant that Kacey Hicks was selling narcotics from a residence located at 1031

Maple Street in Henderson, Detective Woodlief arranged for the confidential informant (Cl) to

conduct a controlled purchase of narcotics from the Maple Street residence. During the week of

January 21, 2018, the CI, Detective Woodlief, another police officer met; the CI was searched

for contraband; and the CI was provided with money to buy narcotics. Detective Woodlief

observed the CI proceed to the area of 1031 Maple Street and return to a route to a predetermined

meeting locatfon approximately five minutes after he arrived at 1031 Maple Street.                After

arriving at the predetermined location, the CI was searched and crack cocaine which he had

purchased at the Maple Street address was turned over to law enforcement. The CI further stated

that he had purchased the crack cocaine from Kasey Hicks. A second controlled buy following

the same protocol was conducted during the week of January 21, 2018, at 1031 Maple Street,

which also resulted in the purchase of crack cocaine from an individual the CI identified as

Kacey Hicks.

2
  The government filed a motion to dismiss the motion to suppress, which the Court considers as
a response in opposition. The motion to dismiss is therefore denied as moot.

                                                   2
       Following the second controlled buy from the Maple Street address, Detective Woodlief

showed the CI a single photograph of Kacey Hicks, and the Cl identified Hicks as the man from

whom he had purchased crack cocaine at 1031 Maple Street. Detective Woodlief applied for a

search warrant to search 1031 Maple Street as well as a silver Mercedes known to be operated by

Kacey Hicks, and a search warrant was issued by a magistrate on January 25, 2018. The search

warrant was executed the same day, and officers recovered firearms, narcotics, and drug

paraphernalia.

       "The Fourth Amendment generally requires the police to obtain a warrant before

conducting a search." United States v. Kelly, 592 F.3d 586, 589 (4th Cir. 2010). In order to

satisfy the Fourth Amendment, a search warrant must be supported by probable cause. United

States v. Harris, 403 U.S. 573, 577 (1971). Probable case exists when "there are reasonably

trustworthy facts which, given the totality of the circumstances, are sufficient to lead a prudent

person to believe that the items sought constitute fruits, instrumentalities, or evidence of crime

and will be present at the time and place of the search." United States v. Suarez, 906 F. 2d 977,

984 (4th Cir. 1990).

       In deciding whether there is probable cause to issue a search warrant, a magistrate or

other officer of a court evaluates the totality of the circumstances. lllinois v. Gates, 462 U.S.

213, 238 (1983). A reviewing court may only consider the information which was presented to

the issuing magistrate when determining whether the warrant was supported by probable cause,

United States v. Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996) (citation omitted), and a magistrate's

determination that probable cause exists is entitled to great deference. United States v. DePew,

932 F.2d 324, 327 (4th Cir. 1991).




                                                3
       Improper or otherwise tainted evidence offered in support of a search warrant will not

invalidate the search warrant so long as sufficient information remains to support a probable

cause determination. United States v. Allen, 631 F.3d 164, 172 (4th Cir. 2011 ); United States v.

Wright, 991 F.2d 1182, 1186 (4th Cir. 1993). Thus, even if it were to be determined that the

one-photo showup challenged by Hicks was unduly suggestive, the Court must still determine

whether there was sufficient untainted information presented to the magistrate to support the

probable cause determination.

       The totality of the circumstances presented to the magistrate supports that probable cause

existed to conduct a search of 1031 Maple Street in Henderson, North Carolina, without the

inclusion of the showup identification of Hicks. The tip provided to the Henderson Police

Department about narcotics sales from the Maple Street address by Kacey Hicks was confirmed

by the Cl's ability to make two controlled purchases from the residence. See United States v.

Clyburn, 24 F.3d 613, 618 (4th Cir. 1994). The magistrate was informed that this CI had

previously provided information to law enforcement which had resulted in the arrest of

individuals involved in narcotics sales, and was determined to be reliable by Detective Woodlief,

a trained narcotics officer with eight years of experience; the Cl's reliability as an informant has

not been challenged. The CI had informed Detective Woodlief after both controlled buys that he

had purchased the drugs from Kacey Hicks. While controlled buys do not constitute         probab~e


cause per se, United States v. Lull, 824 F.3d 109, 119 (4th Cir. 2016), where a reliable informant

tells a law enforcement officer that he knows certain individuals to be selling drugs from a

certain location, and that informant does in fact make a controlled purchase from that location

and informs officers that he purchased the narcotics from those certain individuals, a probable

cause finding is supported. United States v. Khounsavanh, 113 F.3d 279, 286 (1st Cir. 1997).



                                                 4
       The identity of the Maple Street residence from which crack cocaine was purchased was

described with sufficient particularity in the affidavit in support of the search warrant

application, and the tip that drugs were being sold from that residence was confirmed by the two

controlled buys by a reliable informant. The Court determines that Detective Woodlief provided

the magistrate with sufficient information absent conclusory statements to support a probable

cause determination in this instance.

                                        CONCLUSION

       For these reasons, the motion to suppress [DE 25] is DENIED. The motion to dismiss the

motion to suppress [DE 27] is DENIED AS MOOT.




SO ORDERED, this__±[_ day of March, 2019.




                                            ~w·¥-
                                              w.
                                            TRRENcE     BOYLE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               5
